Citation Nr: 1138370	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a foot disorder, variously claimed as cellulitis and a fungal infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2010).

Thus, in light of Brokowski, Robinson, and Clemons, supra, the Board will consider the claim of service connection for a foot disorder, variously characterized, as indicated on the title page. 

The issues of entitlement to service connection for a left knee disorder and a foot disorder, variously claimed as cellulitis and a fungal infection, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1990 rating decision denied service connection for a left knee disorder on the basis that there was no evidence that a left knee disorder was incurred during active military service and a May 2006 rating decision confirmed and continued the RO's determination.  The Veteran was notified in writing of the RO's decisions and his appellate rights.  He did not perfect an appeal.

2.  The evidence associated with the claims file since the May 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.

3.  A September 2004 rating decision denied service connection for a foot disorder claimed as cellulitis on the basis that a chronic residual skin disorder of the feet was not incurred during active military service and a July 2005 rating decision confirmed and continued the RO's determination.  The Veteran was notified in writing of the RO's decisions and his appellate rights.  He did not perfect an appeal.

4.  The evidence associated with the claims file since the July 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a foot disorder variously claimed as cellulitis and a fungal infection.



CONCLUSIONS OF LAW

1.  The March 1990 rating decision that denied service connection for a left knee disorder, and the May 2006 rating that decision that confirmed and continued that denial, are final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the May 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The September 2004 rating decision that denied service connection for a foot disorder claimed as cellulitis, and the July 2005 rating decision that confirmed and continued that denial, are final.  38 U.S.C.A. § 7105.

4.  The evidence presented since the July 2005 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claims of entitlement to service connection for a left knee disorder and cellulitis of the feet, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

II. Factual Background and Legal Analysis

A. Left Knee Disorder

A March 1990 rating decision denied the Veteran's claim for entitlement to service connection for a left knee disorder on the basis that there was no evidence that he had a post service chronic left knee disorder.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105.

Upon review of additional medical evidence, a May 2006 rating decision confirmed and continued the previous denial of entitlement to service connection for a left knee disorder, finding that there was no evidence that the Veteran had a post left knee disorder that was incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in July 2007.  The evidence added to the record since the May 2006 rating decision includes VA and private medical records and statements, dated from June 1986 to June 2011, some duplicative of those previously considered by the RO, and written and oral statements from the Veteran in support of his claim.  Amongst these is a VA medical record dated in May 2005 that reflects the Veteran's complaints of left knee pain for the past two years and that results of x-rays taken at the time revealed no acute findings or deterioration.  According to a June 2005 VA medical record, the Veteran complained of left knee pain and gave a history of knee pain for twenty years when he underwent left knee arthroscopy.  Results of x-rays taken at that time were interpreted to show some early arthritic changes in the left knee and the clinical assessment was early arthritis in the left knee.  (Results of x-rays taken by VA in September 2007 are reported to show mild osteoarthritis of the left knee, according to the April 2008 rating decision and February 2009 statement of the case (SOC); this record is not currently in the claims file.)

During his May 2011 Board hearing, the Veteran testified that he actively participated in varied sports including squadron flag football, softball, and racquet ball during his entire period of service (see Board hearing transcript at page 10).  He said that his entire left side was hit with a B-52 bomb bay door (Id. at 11).  The Veteran indicated that both knees were painful at discharge but he only put down one knee on his medical examination documents (Id.)  He said that he first sought left knee treatment in 1986 and filed his initial claim in 1990 because it progressively worsened (Id. at 12).  He denied any post service left knee injury (Id. at 20).  The Veteran said that his left knee pain increased in severity over the last 10 years that he attributed to his work at a steel mill that required him to squat and bend (Id. at 21).

The evidence added to the record since the May 2006 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service left knee disorder, the VA medical records reflecting diagnoses of left knee arthritis relate to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a left knee disorder is reopened.


B. Foot Disorder

A September 2004 rating decision denied the Veteran's claim for entitlement to service connection for a foot disorder claimed as cellulitis on the basis that there was no evidence that he had cellulitis post service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105.

Upon review of additional medical evidence, a July 2005 rating decision confirmed and continued the previous denial of entitlement to service connection for cellulitis of the feet, finding that there was no evidence that the Veteran had a post service skin disorder of the feet that was incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See Hodge, Shade, Justus, supra.

An application to reopen the appellant's claim was received in July 2007.  The evidence added to the record since the July 2005 rating decision includes VA and private medical records and statements, dated from June 1986 to April 2008, some duplicative of those previously considered by the RO, and written and oral statements from the Veteran and his friends and relatives in support of his claim.  (A March 2007 VA outpatient record is reported to show treatment for cellulitis of the right index finger, according to the April 2008 rating decision and February 2009 SOC; the record is not presently in the claims file.).    

In a December 2007 signed statement, the Veteran asserted that the etiology of his cellulitis was from a fungal infection during service.  In a June 2011 signed statement, D.E.S., D.P.M., said that he treated the Veteran since December 2002 for several conditions including infections, cellulitis, and tinea pedis and that treatment involved topical medication. 

During his May 2011 Board hearing, the Veteran testified that his right index finger and feet had similar flare up problems, with crusty and broken skin (Id. at 20).  He indicated that Dr. D.E.S. provided recently prescribed medication, but not much office treatment.

Several signed statements from the Veteran's friends and relatives are to the effect that he had a foot problem that caused an unpleasant odor.  In May 2011, M.W. said that she knew the Veteran since 1980 and he had the problem continuously since that time that caused his feet to crack, peel, and have a strong odor.

The evidence added to the record since the July 2005 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service cellulitis, the June 2011 statement from Dr. D.E.S., reflecting treatment for disorders including cellulitis relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a foot disorder variously claimed as cellulitis and a fungal infection is reopened.

Adjudication of the claims does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claims for service connection for a left knee disorder and a foot disorder variously claimed as cellulitis and a fungal infection, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a foot disorder, variously claimed as cellulitis and a fungal infection, is reopened.


REMAND

First, the Veteran seeks service connection for a left knee disorder that he suggested (during the May 2011 Board hearing) was due to his right knee disorder or to injury or activity in service.   

The Veteran's service treatment records are not referable to complaints or diagnosis of, or treatment for, a left knee disorder.  However, when examined in April 1986, prior to separation, a history of occasional left knee locking was noted.  

Post service, an August 1986 VA orthopedic consultation record indicates that the Veteran had a history of locking right knee pain for two years.  A March 1988 private medical record reflects his history of twisting his left knee in 1984 with occasional locking, but a diagnosed knee disorder was not noted at that time.  

The June 2005 VA medical record describes the Veteran's complaints of left knee pain for the past twenty years and that results of x-rays taken at the time were interpreted to show early arthritic changes.  (Results of x-rays taken by VA in September 2007 reportedly show mild osteoarthritis of the left knee, according to the April 2008 rating decision and February 2009 SOC; the record is not presently in the claims file.)

During his May 2011 Board hearing, the Veteran testified that he actively participated in varied sports including squadron flag football, softball, and racquet ball during his entire period of service (see Board hearing transcript at page 10).  He said that his entire left side was hit with a B-52 bomb bay door (Id. at 11).  The Veteran indicated that both knees were painful at discharge (Id.). (During a November 1997 Board hearing regarding another matter, the Veteran said he and a comrade were struck in the back by a swinging bomb bay door on a B-52 heavy bomber during a hurricane.  During a January 2001 Board hearing, he said bomb bay doors fell into his mid back while he was unloading munitions from the bay during a hurricane.)  The Veteran said that he first sought left knee treatment in 1986 and filed his initial claim in 1990 because it progressively worsened (Id. at 12).  He denied any post service left knee injury (Id. at 20).  The Veteran said that his left knee pain increased in severity over the last 10 years that he attributed to his work at a steel mill that required squatting and bending (Id. at 21).

Here, the Veteran has testified to injuring his knee in service that he attributes to active sports participation and/or injury and a history of occasional left knee locking was noted at separation examination, and he testified to experiencing chronic knee pain since 1986 when he was discharged from service and is now diagnosed with mild osteoarthritis in that knee.  The Veteran should be afforded a VA examination to determine the etiology of any left knee disorder found to be present.  

Second, the Veteran seeks service connection for a foot disorder variously claimed as cellulitis and a fungal infection.  Service treatment records show that, in May 1979, he was treated for cellulitis of both feet, of unknown etiology.  In a May 18, 1979 record, his treating clinician said that the Veteran suffered from bilateral cellulitis of the feet that was due to either a fungal or bacterial infection because of excessive perspiration.  

Post service, private podiatry records from Dr. D.E.S. indicate that, in December 2002, the Veteran was treated for plantar fasciitis and skin disorders identified as tinea pedis and fissured skin.  A July 2003 VA examiner found no scarring or remaining evidence of cellulitis from 1978 and said it was asymptomatic at the present time.  (A March 2007 VA outpatient record reportedly indicates that the Veteran was treated for cellulitis of the right index finger that developed after an injury to the finger, according to the April 2008 rating decision and February 2009 SOC; this record is not currently in the claims file.)  

In a December 2007 signed statement, the Veteran questioned whether he had a fungal infection in service and pointed to the May 18, 1979 service treatment record and Dr. D.E.S.'s 2002 report.

In his June 2011 signed statement, Dr. D.E.S., said that he treated the Veteran since December 2002 for several conditions including infections, cellulitis, and tinea pedis. 

During his May 2011 Board hearing, the Veteran testified that his right index finger and feet had similar flare up problems, with crusty and broken skin (Id. at 20).  He indicated that Dr. D.E.S. provided recently prescribed medication, but not much office treatment.

In her May 2011 signed statement, M.W., said that she and the Veteran were friends since 1980 when he had a foot problem that caused cracking, peeling, and a strong odor.  She said that he continued to have the problem during the 1980s and it was evident in 1990, although it recently seemed less severe.  Signed statements from the Veteran's relatives and other friends are to the effect that they noticed his strong foot odor during recent visits

The Veteran should be afforded a VA examination performed by a physician to determine the etiology of any foot disorder, including cellulitis and a fungal infection, found to be present.  See McLendon, supra.  Recent treatment records from the VA medical center (VAMC) in Cleveland, Ohio, dated since May 2006, should be obtained.  Though the Veteran testified that he had only received prescription refills from Dr. Dr. D.E.S since September 2005, those records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment by Dwight E. Scott, D.P.M., 6001 Woodland Ave. # 2345, Cleveland, OH 44104, for the period from September 2005 to the present; and at the VAMC in Cleveland for the period from June 2005 to the present and associate them with the claims file.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file, and the Veteran so notified in writing.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any left knee disorder.  The claims files should be made available to the examiner.  A complete history of the left knee disorder should be obtained from the Veteran by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

For each left knee disability found, the examiner is requested to render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that it had its clinical onset or is otherwise related to military service (including the notation on the April 1986 service treatment records), and including his reported participation in sports such as squadron flag football, softball, and racquetball.  A complete rationale should be provided for all opinions rendered. 

3.  Schedule the Veteran for an appropriate VA dermatology examination to determine the nature and etiology of any skin disability of the feet.  A complete history of the claimed disorder should be obtained from the Veteran by the examiner.  The claims files should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.

For any skin disability of the feet, including cellulitis or a fungal infection, found, the examiner is requested to render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that it had its clinical onset or is otherwise related to service (including the notations in the May 1979 service treatment records).

In rendering an opinion, the examiner is also requested to comment on the relationship, if any, among the Veteran's May 1979 in-service treatment for cellulitis of the feet, his December 2002 private podiatry treatment for tinea pedis and fissured skin, and his March 2007 VA outpatient treatment for cellulitis of the right index finger.  A rationale should be provided for all opinions rendered.

4.  Then, readjudicate the Veteran's claims for service connection for a left knee disorder, including as due to his service-connected right knee disability, and cellulitis of the feet.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


